Exhibit 10.24

 

AMENDED AND RESTATED DOMESTIC PLEDGE AGREEMENT

 

AMENDED AND RESTATED DOMESTIC PLEDGE AGREEMENT dated as of November 21, 2005 (as
it may be amended, restated, supplemented or modified from time to time, this
“Agreement”), among the entities listed on the signature page hereof
(collectively referred to as the “Pledgors” and individually as a “Pledgor”) and
GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Credit Agreement
referred to below).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower and certain Subsidiaries of the Parent Borrower are
parties to that certain Credit Agreement dated as of February 17, 2004 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Prior Credit Agreement”) among Parent Borrower, Uniplast
Industries Co., a Nova Scotia corporation (“Canadian Subsidiary Borrower”),
certain Domestic Subsidiary Borrowers party thereto, the Lenders party thereto
(the “Prior Lenders”), Credit Suisse First Boston, acting through its Cayman
Islands Branch, as Administrative Agent and Documentation Agent (the “Prior
Administrative Agent”), Deutsche Bank Trust Company Americas, as Collateral
Agent (the “Prior Collateral Agent”), General Electric Capital Corporation, as
Co-Collateral Agent, and JPMorgan Chase Bank, as Syndication Agent; and

 

WHEREAS, the Pledgors and the Prior Administrative Agent are parties to that
certain Domestic Pledge Agreement dated as of February 17, 2004 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Prior Pledge Agreement”), pursuant to which the Pledgors pledged to
the Collateral Agent the Collateral (as defined therein) in order to secure the
due and punctual payment and performance of the Obligations; and

 

WHEREAS, the Prior Collateral Agent and the trustees for the holders of the
Senior Secured Discount Notes and the Existing Senior Secured Notes entered into
an Intercreditor Agreement dated as of February 17, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), which confirms the relative priority of the security interests of
the Secured Parties, the holders of the Senior Secured Discount Notes and the
holders of the Existing Senior Secured Notes in the Collateral; and

 

WHEREAS, prior to the execution of this Agreement, the Prior Collateral Agent
resigned as “Collateral Agent” under the Prior Credit Agreement, the Security
Documents (as defined in the Prior Credit Agreement) and the other Loan
Documents (as defined in the Prior Credit Agreement) and the Collateral Agent
succeeded the Prior Collateral Agent as the “Collateral Agent” thereunder, all
pursuant to that certain Consent and Amendment dated as of March 8, 2004 among
the Prior Administrative Agent, the Prior Collateral Agent, Deutsche Bank Trust
Company Americas, as replaced Issuing Bank, LaSalle Business Credit, LLC, as
replacement Issuing Bank, the Borrowers and the Prior Lenders; and

 

WHEREAS, the parties wish to amend and restate the Prior Credit Agreement in the
form of that certain Amended and Restated Credit Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit

 

--------------------------------------------------------------------------------


 

Agreement”), among the Parent Borrower, the Canadian Subsidiary Borrower, the
Domestic Subsidiary Borrowers party thereto, the Lenders party thereto, Morgan
Stanley Senior Funding, Inc., as Domestic B Agent, the Collateral Agent and
General Electric Capital Corporation, as Domestic A Agent and Administrative
Agent; and

 

WHEREAS, in connection with the amendment and restatement of the Prior Credit
Agreement, the parties hereto desire to amend and restate the Prior Pledge
Agreement in its entirety as set forth herein; and

 

WHEREAS, the Lenders have agreed to make Loans to the Borrowers and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Parent
Borrower, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement; and

 

WHEREAS, pursuant to the Amended and Restated Guarantee Agreement dated as of
even date herewith (as amended, restated supplemented or otherwise modified from
time to time, the “Guarantee Agreement”), certain of the Pledgors have agreed to
guarantee, among other things, all the obligations of the Borrowers under the
Credit Agreement; and

 

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned upon, among other things, the execution
and delivery by the Pledgors of a Pledge Agreement in the form hereof to secure
(a) the due and punctual payment by the Borrowers of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrowers under the Credit Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of each Loan Party to the Secured Parties under
the Credit Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of each
Loan Party under or pursuant to the Credit Agreement and the other Loan
Documents, (c) the due and punctual payment and performance of all obligations
of the Borrowers, monetary or otherwise, under each Swap Agreement that (i) is
effective on the Effective Date with a counterparty that is a Lender (or an
affiliate of a Lender) as of the Effective Date or (ii) is entered into after
the Effective Date with any counterparty that is a Lender (or an Affiliate
thereof) at the time such Swap Agreement is entered into and (d) the due and
punctual payment and performance of all monetary obligations of each Loan Party
in respect of overdrafts and related liabilities owed to any of the Lenders (or
any Affiliates thereof) or Wachovia Bank, National Association (or any
Affiliates thereof) arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfers of funds
(all the monetary and other obligations referred to in the preceding clauses (a)
through (d) being referred to collectively as the “Obligations”).

 

2

--------------------------------------------------------------------------------


 

ACCORDINGLY, each of the Pledgors and the Collateral Agent, on behalf of itself
and each Secured Party (and each of their respective successors or assigns),
hereby agrees that capitalized terms used herein and not defined herein shall
have meaning assigned to such terms in the Credit Agreement and agrees to amend
and restate the Prior Pledge Agreement in its entirety as follows:

 


SECTION 1.           PLEDGE. AS SECURITY FOR THE PAYMENT AND PERFORMANCE, AS THE
CASE MAY BE, IN FULL OF THE OBLIGATIONS, EACH PLEDGOR HEREBY TRANSFERS, GRANTS,
BARGAINS, SELLS, CONVEYS, HYPOTHECATES, PLEDGES, SETS OVER AND DELIVERS, UNTO
THE COLLATERAL AGENT, ITS SUCCESSORS AND ASSIGNS, AND HEREBY GRANTS TO THE
COLLATERAL AGENT, ITS SUCCESSORS AND ASSIGNS, FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES, A SECURITY INTEREST IN ALL OF THE PLEDGOR’S RIGHT, TITLE AND
INTEREST IN, TO AND UNDER (A) THE SHARES OF CAPITAL STOCK AND OTHER EQUITY
INTERESTS OWNED BY IT AND LISTED ON SCHEDULE II HERETO AND ANY EQUITY INTERESTS
OBTAINED IN THE FUTURE BY THE PLEDGOR AND THE CERTIFICATES REPRESENTING ALL SUCH
SHARES (THE “PLEDGED STOCK”); (B)(I) THE DEBT SECURITIES LISTED OPPOSITE THE
NAME OF THE PLEDGOR ON SCHEDULE II HERETO, (II) ANY DEBT SECURITIES IN THE
FUTURE ISSUED TO THE PLEDGOR AND (III) THE PROMISSORY NOTES AND ANY OTHER
INSTRUMENTS EVIDENCING SUCH DEBT SECURITIES (THE “PLEDGED DEBT SECURITIES”);
(C) SUBJECT TO SECTION 5, ALL PAYMENTS OF PRINCIPAL OR INTEREST, DIVIDENDS,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED, IN RESPECT OF, IN EXCHANGE FOR OR UPON THE CONVERSION OF
THE SECURITIES REFERRED TO IN CLAUSES (A) AND (B) ABOVE; (D) SUBJECT TO
SECTION 5, ALL RIGHTS AND PRIVILEGES OF THE PLEDGOR WITH RESPECT TO THE
SECURITIES AND OTHER PROPERTY REFERRED TO IN CLAUSES (A), (B), (C) AND (D)
ABOVE, INCLUDING ANY INTEREST OF SUCH PLEDGOR IN THE ENTRIES ON THE BOOKS OF THE
ISSUER OF THE PLEDGED STOCK OR ANY FINANCIAL INTERMEDIARY PERTAINING TO THE
PLEDGED SHARES; AND (E) ALL PROCEEDS OF ANY OF THE FOREGOING (THE ITEMS REFERRED
TO IN CLAUSES (A) THROUGH (E) ABOVE BEING COLLECTIVELY REFERRED TO AS THE
“COLLATERAL”). NOTWITHSTANDING ANY OF THE FOREGOING, THE PLEDGED STOCK SHALL NOT
INCLUDE (I) MORE THAN 65% OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK
OF ANY FOREIGN SUBSIDIARY THAT IS NOT A LOAN PARTY OR (II) TO THE EXTENT THAT
APPLICABLE LAW REQUIRES THAT A SUBSIDIARY OF THE PLEDGOR ISSUE DIRECTORS’ OR
NOMINEE’S QUALIFYING SHARES, SUCH QUALIFYING SHARES.


 

Upon delivery to the Collateral Agent, (a) any stock certificates, notes or
other securities now or hereafter included in the Collateral (the “Pledged
Securities”) shall be accompanied by stock powers duly executed in blank or
other instruments of transfer satisfactory to the Collateral Agent and by such
other instruments and documents as the Collateral Agent may reasonably request
and (b) all other property comprising part of the Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Pledgor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities then being pledged hereunder, which
schedule shall be attached hereto as Schedule II and made a part hereof. Each
schedule so delivered shall supplement any prior schedules so delivered.

 

TO HAVE AND TO HOLD the Collateral, in accordance with, and to the extent
consistent with, the Intercreditor Agreement, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

3

--------------------------------------------------------------------------------


 


SECTION 2.           DELIVERY OF THE COLLATERAL.


 


(A)  EACH PLEDGOR AGREES PROMPTLY TO DELIVER OR CAUSE TO BE DELIVERED TO THE
COLLATERAL AGENT ANY AND ALL PLEDGED SECURITIES AND ANY AND ALL CERTIFICATES OR
OTHER INSTRUMENTS OR DOCUMENTS REPRESENTING THE COLLATERAL THAT HAVE NOT BEEN
PROVIDED TO THE PRIOR COLLATERAL AGENT PRIOR TO THE DATE HEREOF.


 


(B)           EACH PLEDGOR WILL CAUSE ANY INDEBTEDNESS FOR BORROWED MONEY OWED
TO THE PLEDGOR BY THE BORROWER OR ANY SUBSIDIARY TO BE EVIDENCED BY A DULY
EXECUTED PROMISSORY NOTE THAT IS PLEDGED AND DELIVERED TO THE COLLATERAL AGENT
PURSUANT TO THE TERMS HEREOF.


 


SECTION 3.           REPRESENTATIONS, WARRANTIES AND COVENANTS. EACH PLEDGOR
HEREBY REPRESENTS, WARRANTS AND COVENANTS, AS TO ITSELF AND THE COLLATERAL
PLEDGED BY IT HEREUNDER, TO AND WITH THE COLLATERAL AGENT THAT:


 


(A)           THE PLEDGED STOCK REPRESENTS THAT PERCENTAGE AS SET FORTH ON
SCHEDULE II OF THE ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF THE CAPITAL
STOCK OF THE ISSUER WITH RESPECT THERETO;


 


(B)           EXCEPT FOR THE SECURITY INTEREST GRANTED HEREUNDER AND EXCEPT AS
PERMITTED BY THE CREDIT AGREEMENT, THE PLEDGOR (I) IS AND WILL AT ALL TIMES
CONTINUE TO BE THE DIRECT OWNER, BENEFICIALLY AND OF RECORD, OF THE PLEDGED
SECURITIES INDICATED ON SCHEDULE II, (II) HOLDS THE SAME FREE AND CLEAR OF ALL
LIENS, (III) WILL MAKE NO ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER OF, OR
CREATE OR PERMIT TO EXIST ANY SECURITY INTEREST IN OR OTHER LIEN ON, THE
COLLATERAL, OTHER THAN PURSUANT HERETO AND (IV) SUBJECT TO SECTION 5, WILL CAUSE
ANY AND ALL COLLATERAL, WHETHER FOR VALUE PAID BY THE PLEDGOR OR OTHERWISE, TO
BE FORTHWITH DEPOSITED WITH THE COLLATERAL AGENT AND PLEDGED OR ASSIGNED
HEREUNDER;


 


(C)           THE PLEDGOR (I) HAS THE POWER AND AUTHORITY TO PLEDGE THE
COLLATERAL IN THE MANNER HEREBY DONE OR CONTEMPLATED AND (II) WILL DEFEND ITS
TITLE OR INTEREST THERETO OR THEREIN AGAINST ANY AND ALL LIENS (OTHER THAN THE
LIEN CREATED BY THIS AGREEMENT), HOWEVER ARISING, OF ALL PERSONS WHOMSOEVER;


 


(D)           NO CONSENT WHICH HAS NOT BEEN OBTAINED OF ANY OTHER PERSON
(INCLUDING STOCKHOLDERS OR CREDITORS OF ANY PLEDGOR) AND NO CONSENT OR APPROVAL
WHICH HAS NOT BEEN OBTAINED OF ANY GOVERNMENTAL AUTHORITY OR ANY SECURITIES
EXCHANGE IS NECESSARY TO THE VALIDITY OF THE PLEDGE EFFECTED HEREBY;


 


(E)           BY VIRTUE OF THE EXECUTION AND DELIVERY BY THE PLEDGORS OF THIS
AGREEMENT AND THE INTERCREDITOR AGREEMENT, WHEN THE PLEDGED SECURITIES,
CERTIFICATES OR OTHER DOCUMENTS REPRESENTING OR EVIDENCING THE COLLATERAL ARE
DELIVERED TO THE COLLATERAL AGENT IN ACCORDANCE WITH THIS AGREEMENT, THE
COLLATERAL AGENT WILL OBTAIN A VALID AND PERFECTED FIRST LIEN UPON AND SECURITY
INTEREST IN SUCH PLEDGED SECURITIES AS SECURITY FOR THE PAYMENT AND PERFORMANCE
OF THE OBLIGATIONS;


 


(F)            THE PLEDGE EFFECTED HEREBY IS EFFECTIVE TO VEST IN THE COLLATERAL
AGENT, ON BEHALF OF THE SECURED PARTIES, THE RIGHTS OF THE COLLATERAL AGENT IN
THE COLLATERAL AS SET FORTH HEREIN;

 

4

--------------------------------------------------------------------------------


 


(G)           ALL OF THE PLEDGED STOCK HAS BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND IS FULLY PAID AND NONASSESSABLE;


 


(H)           ALL INFORMATION SET FORTH HEREIN RELATING TO THE PLEDGED STOCK IS
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF; AND


 


(I)            THE PLEDGE OF THE PLEDGED STOCK PURSUANT TO THIS AGREEMENT DOES
NOT VIOLATE REGULATION U OR X OF THE FEDERAL RESERVE BOARD OR ANY SUCCESSOR
THERETO AS OF THE DATE HEREOF.


 


SECTION 4.           REGISTRATION IN NOMINEE NAME; DENOMINATIONS. THE COLLATERAL
AGENT, ON BEHALF OF THE SECURED PARTIES, SHALL HAVE THE RIGHT (IN ITS SOLE AND
ABSOLUTE DISCRETION) TO HOLD THE PLEDGED SECURITIES IN ITS OWN NAME AS PLEDGEE,
THE NAME OF ITS NOMINEE (AS PLEDGEE OR AS SUB-AGENT) OR THE NAME OF THE
PLEDGORS, ENDORSED OR ASSIGNED IN BLANK OR IN FAVOR OF THE COLLATERAL AGENT.
EACH PLEDGOR WILL PROMPTLY GIVE TO THE COLLATERAL AGENT COPIES OF ANY NOTICES OR
OTHER COMMUNICATIONS RECEIVED BY IT WITH RESPECT TO PLEDGED SECURITIES
REGISTERED IN THE NAME OF SUCH PLEDGOR. THE COLLATERAL AGENT SHALL AT ALL TIMES
HAVE THE RIGHT TO EXCHANGE THE CERTIFICATES REPRESENTING PLEDGED SECURITIES FOR
CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS FOR ANY PURPOSE CONSISTENT WITH
THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT.


 

The applicable Pledgor shall, for each interest in any limited liability company
or limited partnership controlled by such Pledgor and pledged hereunder that is
represented by a certificate, in the organizational documents of such limited
liability company or limited partnership, cause the issuer of such interests to
elect to treat such interests as a “security” within the meaning of Article 8 of
the Uniform Commercial Code of its jurisdiction of organization or formation, as
applicable, by including in its organizational documents language substantially
similar to the following and, accordingly, such interests shall be governed by
Article 8 of the Uniform Commercial Code:

 

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable]. Each certificate evidencing partnership/membership interests in the
Partnership/Company shall bear the following legend:  “This certificate
evidences an interest in [name of Partnership/LLC] and shall be a security for
purposes of Article 8 of the Uniform Commercial Code.”  No change to this
provision shall be effective until all outstanding certificates have been
surrendered for cancelation and any new certificates thereafter issued shall not
bear the foregoing legend.

 

For each interest in any limited liability company or limited partnership
controlled by any Pledgor and pledged hereunder that is not represented by a
certificate, the applicable Pledgor agrees that it shall not, (a) at any time,
elect to treat any such interest as a “security” within the meaning of Article 8
of the Uniform Commercial Code of its jurisdiction of organization or formation,
as applicable, or (b) issue any certificate representing such interest, unless
(i) in the case of clause (a), such Pledgor provides prior written notification
to the Collateral Agent of such election and (ii) in the case of clause (b),
such Pledgor immediately complies with the

 

5

--------------------------------------------------------------------------------


 

requirements of the second paragraph of this Section 4 with respect to such
interest and immediately pledges any such certificate to the Collateral Agent
pursuant to the terms hereof.

 

If any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by any Pledgor (other than Securities or
other investment property held in the Notes Collateral Account (as defined in
the Intercreditor Agreement)) are held by such Pledgor or its nominee through a
securities intermediary or commodity intermediary, such Pledgor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Collateral Agent, either (i) cause such securities intermediary or (as
the case may be) commodity intermediary to agree to comply with entitlement
orders or other instructions from the Collateral Agent to such securities
intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Pledgor or such nominee, or (ii) in the case of Financial Assets
or other Investment Property (each as defined in the NY UCC) held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such investment property, with the Pledgor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such investment property. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Pledgor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights would occur. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Collateral Agent is the securities
intermediary.

 


SECTION 5.           VOTING RIGHTS; DIVIDENDS AND INTEREST, ETC.  (A)  IN
ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS OF THE
INTERCREDITOR AGREEMENT, UNLESS AND UNTIL AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING:


 


(I)            EACH PLEDGOR SHALL BE ENTITLED TO EXERCISE ANY AND ALL VOTING
AND/OR OTHER CONSENSUAL RIGHTS AND POWERS INURING TO AN OWNER OF PLEDGED
SECURITIES OR ANY PART THEREOF FOR ANY PURPOSE CONSISTENT WITH THE TERMS OF THIS
AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER,
THAT SUCH PLEDGOR WILL NOT BE ENTITLED TO EXERCISE ANY SUCH RIGHT IF THE RESULT
THEREOF COULD MATERIALLY AND ADVERSELY AFFECT THE RIGHTS INURING TO A HOLDER OF
THE PLEDGED SECURITIES OR THE RIGHTS AND REMEDIES OF ANY OF THE SECURED PARTIES
UNDER THIS AGREEMENT OR THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ABILITY OF THE SECURED PARTIES TO EXERCISE THE SAME.


 


(II)           THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER TO EACH PLEDGOR,
OR CAUSE TO BE EXECUTED AND DELIVERED TO EACH PLEDGOR, ALL SUCH PROXIES, POWERS
OF ATTORNEY AND OTHER INSTRUMENTS AS SUCH PLEDGOR MAY REASONABLY REQUEST FOR THE
PURPOSE OF ENABLING SUCH PLEDGOR TO EXERCISE THE VOTING AND/OR CONSENSUAL RIGHTS
AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO SUBPARAGRAPH (I) ABOVE AND TO
RECEIVE THE CASH DIVIDENDS IT IS ENTITLED TO RECEIVE PURSUANT TO SUBPARAGRAPH
(III) BELOW.

 

6

--------------------------------------------------------------------------------


 


(III)          EACH PLEDGOR SHALL BE ENTITLED TO RECEIVE AND RETAIN ANY AND ALL
CASH DIVIDENDS, INTEREST AND PRINCIPAL PAID ON THE PLEDGED SECURITIES TO THE
EXTENT AND ONLY TO THE EXTENT THAT SUCH CASH DIVIDENDS, INTEREST AND PRINCIPAL
ARE PERMITTED BY, AND OTHERWISE PAID IN ACCORDANCE WITH, THE TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS AND APPLICABLE
LAWS. ALL NONCASH DIVIDENDS, INTEREST AND PRINCIPAL, AND ALL DIVIDENDS, INTEREST
AND PRINCIPAL PAID OR PAYABLE IN CASH OR OTHERWISE IN CONNECTION WITH A PARTIAL
OR TOTAL LIQUIDATION OR DISSOLUTION, RETURN OF CAPITAL, CAPITAL SURPLUS OR
PAID-IN SURPLUS, AND ALL OTHER DISTRIBUTIONS (OTHER THAN DISTRIBUTIONS REFERRED
TO IN THE PRECEDING SENTENCE) MADE ON OR IN RESPECT OF THE PLEDGED SECURITIES,
WHETHER PAID OR PAYABLE IN CASH OR OTHERWISE, WHETHER RESULTING FROM A
SUBDIVISION, COMBINATION OR RECLASSIFICATION OF THE OUTSTANDING CAPITAL STOCK OF
THE ISSUER OF ANY PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR PLEDGED
SECURITIES OR ANY PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY
MERGER, CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH
ISSUER MAY BE A PARTY OR OTHERWISE, SHALL BE AND BECOME PART OF THE COLLATERAL,
AND, IF RECEIVED BY ANY PLEDGOR, SHALL NOT BE COMMINGLED BY SUCH PLEDGOR WITH
ANY OF ITS OTHER FUNDS OR PROPERTY BUT SHALL BE HELD SEPARATE AND APART
THEREFROM, SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT AND
SHALL BE FORTHWITH DELIVERED TO THE COLLATERAL AGENT IN THE SAME FORM AS SO
RECEIVED (WITH ANY NECESSARY ENDORSEMENT).


 


(B)           IN ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS
OF THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, ALL RIGHTS OF ANY PLEDGOR TO DIVIDENDS, INTEREST OR
PRINCIPAL THAT SUCH PLEDGOR IS AUTHORIZED TO RECEIVE PURSUANT TO
PARAGRAPH (A)(III) ABOVE SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME
VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT
AND AUTHORITY TO RECEIVE AND RETAIN SUCH DIVIDENDS, INTEREST OR PRINCIPAL. ALL
DIVIDENDS, INTEREST OR PRINCIPAL RECEIVED BY THE PLEDGOR CONTRARY TO THE
PROVISIONS OF THIS SECTION 5 SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE
COLLATERAL AGENT, SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH
PLEDGOR AND SHALL BE FORTHWITH DELIVERED TO THE COLLATERAL AGENT UPON DEMAND IN
THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT).  ANY AND ALL
MONEY AND OTHER PROPERTY PAID OVER TO OR RECEIVED BY THE COLLATERAL AGENT
PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH (B) SHALL, SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT, BE RETAINED BY THE COLLATERAL AGENT,
IN AN ACCOUNT TO BE ESTABLISHED BY THE COLLATERAL AGENT UPON RECEIPT OF SUCH
MONEY OR OTHER PROPERTY AND SHALL BE APPLIED IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 7. AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, THE
COLLATERAL AGENT SHALL, WITHIN [FIVE] BUSINESS DAYS AFTER ALL SUCH EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED, REPAY TO EACH PLEDGOR ALL CASH DIVIDENDS,
INTEREST OR PRINCIPAL (WITHOUT INTEREST), THAT SUCH PLEDGOR WOULD OTHERWISE BE
PERMITTED TO RETAIN PURSUANT TO THE TERMS OF PARAGRAPH (A)(III) ABOVE AND WHICH
REMAIN IN SUCH ACCOUNT.


 


(C)           IN ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS
OF, THE INTERCREDITOR AGREEMENT, UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, ALL RIGHTS OF ANY PLEDGOR TO EXERCISE THE VOTING AND
CONSENSUAL RIGHTS AND POWERS IT IS ENTITLED TO EXERCISE PURSUANT TO
PARAGRAPH (A)(I) OF THIS SECTION 5, AND THE OBLIGATIONS OF THE COLLATERAL AGENT
UNDER PARAGRAPH (A)(II) OF THIS SECTION 5, SHALL CEASE, AND ALL SUCH RIGHTS
SHALL THEREUPON BECOME VESTED IN THE COLLATERAL AGENT, WHICH SHALL HAVE THE SOLE
AND EXCLUSIVE RIGHT AND AUTHORITY TO EXERCISE SUCH VOTING AND CONSENSUAL RIGHTS
AND POWERS, PROVIDED THAT, AND TO THE EXTENT CONSISTENT WITH THE INTERCREDITOR
AGREEMENT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE COLLATERAL
AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING AND DURING THE
CONTINUANCE

 

7

--------------------------------------------------------------------------------


 

of an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived, such Pledgor will have the right to
exercise the voting and consensual rights and powers that it would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.


 


SECTION 6.           REMEDIES UPON DEFAULT. IN ACCORDANCE WITH, AND TO THE
EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, SUBJECT TO
APPLICABLE REGULATORY AND LEGAL REQUIREMENTS, THE COLLATERAL AGENT MAY SELL THE
COLLATERAL, OR ANY PART THEREOF, AT PUBLIC OR PRIVATE SALE OR AT ANY BROKER’S
BOARD OR ON ANY SECURITIES EXCHANGE, FOR CASH, UPON CREDIT OR FOR FUTURE
DELIVERY AS THE COLLATERAL AGENT SHALL DEEM APPROPRIATE. THE COLLATERAL AGENT
SHALL BE AUTHORIZED AT ANY SUCH SALE (IF IT DEEMS IT ADVISABLE TO DO SO) TO
RESTRICT THE PROSPECTIVE BIDDERS OR PURCHASERS TO PERSONS WHO WILL REPRESENT AND
AGREE THAT THEY ARE PURCHASING THE COLLATERAL FOR THEIR OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE THEREOF, AND UPON
CONSUMMATION OF ANY SUCH SALE THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
ASSIGN, TRANSFER AND DELIVER TO THE PURCHASER OR PURCHASERS THEREOF THE
COLLATERAL SO SOLD. EACH SUCH PURCHASER AT ANY SUCH SALE SHALL HOLD THE PROPERTY
SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE PART OF ANY PLEDGOR, AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLEDGORS HEREBY WAIVE ALL RIGHTS OF
REDEMPTION, STAY, VALUATION AND APPRAISAL ANY PLEDGOR NOW HAS OR MAY AT ANY TIME
IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER
ENACTED.


 

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale. At any such sale, the Collateral, or portion thereof, to be
sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine. The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from

 

8

--------------------------------------------------------------------------------


 

such Pledgor as a credit against the purchase price, and it may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to such Pledgor therefor. For purposes hereof, (a) a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof, (b) the Collateral Agent shall be free to carry out
such sale pursuant to such agreement and (c) such Pledgor shall not be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may, in accordance with, and to
the extent consistent with, the terms of the Intercreditor Agreement, proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section 6
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-611 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions.

 


SECTION 7.           APPLICATION OF PROCEEDS OF SALE. IN ACCORDANCE WITH, AND TO
THE EXTENT CONSISTENT WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT, THE
PROCEEDS OF ANY SALE OF COLLATERAL PURSUANT TO SECTION 6, AS WELL AS ANY
COLLATERAL CONSISTING OF CASH, SHALL BE APPLIED BY THE COLLATERAL AGENT PURSUANT
TO SECTION 2.17(B) OF THE CREDIT AGREEMENT.


 


SECTION 8.           REIMBURSEMENT OF COLLATERAL AGENT.


 


(A)           IN ACCORDANCE WITH, AND TO THE EXTENT CONSISTENT WITH, THE TERMS
OF THE INTERCREDITOR AGREEMENT, THE PLEDGORS AGREE TO PAY UPON DEMAND TO THE
COLLATERAL AGENT THE AMOUNT OF ANY AND ALL REASONABLE EXPENSES, INCLUDING THE
REASONABLE FEES, OTHER CHARGES AND DISBURSEMENTS OF ITS COUNSEL AND OF ANY
EXPERTS OR AGENTS, THAT THE COLLATERAL AGENT MAY INCUR IN CONNECTION WITH
(I) THE ADMINISTRATION OF THIS AGREEMENT, (II) THE CUSTODY OR PRESERVATION OF,
OR THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE
COLLATERAL, (III) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE
COLLATERAL AGENT HEREUNDER OR (IV) THE FAILURE BY SUCH PLEDGOR TO PERFORM OR
OBSERVE ANY OF THE PROVISIONS HEREOF.


 


(B)           WITHOUT LIMITATION OF ITS INDEMNIFICATION OBLIGATIONS UNDER THE
OTHER LOAN DOCUMENTS, EACH PLEDGOR AGREES TO INDEMNIFY THE COLLATERAL AGENT AND
THE INDEMNITEES (AS DEFINED IN SECTION 10.03 OF THE CREDIT AGREEMENT) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE COUNSEL FEES, OTHER
CHARGES AND DISBURSEMENTS, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE EXECUTION
OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY OR (II) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

 

9

--------------------------------------------------------------------------------


 


(C)           ANY AMOUNTS PAYABLE AS PROVIDED HEREUNDER SHALL BE ADDITIONAL
OBLIGATIONS SECURED HEREBY AND BY THE OTHER SECURITY DOCUMENTS. THE PROVISIONS
OF THIS SECTION 8 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF THE TERMINATION OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF THE OBLIGATIONS, THE INVALIDITY OR
UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY. ALL AMOUNTS DUE UNDER THIS SECTION 8 SHALL BE PAYABLE
ON WRITTEN DEMAND THEREFOR AND SHALL BEAR INTEREST AT THE RATE SPECIFIED IN
SECTION 2.12(C) OF THE CREDIT AGREEMENT.


 


SECTION 9.           COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. EACH PLEDGOR
HEREBY APPOINTS THE COLLATERAL AGENT THE ATTORNEY-IN-FACT OF SUCH PLEDGOR, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, FOR THE PURPOSE OF
CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION AND
EXECUTING ANY INSTRUMENT THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR
ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT IS IRREVOCABLE
AND COUPLED WITH AN INTEREST. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE COLLATERAL AGENT SHALL HAVE THE RIGHT, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION EITHER IN
THE COLLATERAL AGENT’S NAME OR IN THE NAME OF SUCH PLEDGOR, TO ASK FOR, DEMAND,
SUE FOR, COLLECT, RECEIVE AND GIVE ACQUITTANCE FOR ANY AND ALL MONEYS DUE OR TO
BECOME DUE UNDER AND BY VIRTUE OF ANY COLLATERAL, TO ENDORSE CHECKS, DRAFTS,
ORDERS AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY PAYABLE TO THE PLEDGOR
REPRESENTING ANY INTEREST OR DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN RESPECT
OF THE COLLATERAL OR ANY PART THEREOF OR ON ACCOUNT THEREOF AND TO GIVE FULL
DISCHARGE FOR THE SAME, TO SETTLE, COMPROMISE, PROSECUTE OR DEFEND ANY ACTION,
CLAIM OR PROCEEDING WITH RESPECT THERETO, AND TO SELL, ASSIGN, ENDORSE, PLEDGE,
TRANSFER AND TO MAKE ANY AGREEMENT RESPECTING, OR OTHERWISE DEAL WITH, THE SAME;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS REQUIRING
OR OBLIGATING THE COLLATERAL AGENT TO MAKE ANY COMMITMENT OR TO MAKE ANY INQUIRY
AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE COLLATERAL AGENT,
OR TO PRESENT OR FILE ANY CLAIM OR NOTICE, OR TO TAKE ANY ACTION WITH RESPECT TO
THE COLLATERAL OR ANY PART THEREOF OR THE MONEYS DUE OR TO BECOME DUE IN RESPECT
THEREOF OR ANY PROPERTY COVERED THEREBY. THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS ACTUALLY RECEIVED AS A
RESULT OF THE EXERCISE OF THE POWERS GRANTED TO THEM HEREIN, AND NEITHER THEY
NOR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY
PLEDGOR FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS
NEGLIGENCE OR WILFUL MISCONDUCT.


 

Notwithstanding anything in this Section 9 to the contrary, the Collateral Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 9 unless it does so in accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement.

 


SECTION 10.         WAIVERS; AMENDMENT.


 


(A)           NO FAILURE OR DELAY OF THE COLLATERAL AGENT IN EXERCISING ANY
POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER. THE RIGHTS
AND REMEDIES OF THE COLLATERAL AGENT HEREUNDER AND OF THE OTHER SECURED PARTIES
UNDER

 

10

--------------------------------------------------------------------------------


 

the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provisions of this
Agreement or consent to any departure by any Pledgor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Pledgor in any
case shall entitle such Pledgor to any other or further notice or demand in
similar or other circumstances.


 


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT ENTERED INTO BETWEEN
THE COLLATERAL AGENT AND THE PLEDGOR OR PLEDGORS WITH RESPECT TO WHICH SUCH
WAIVER, AMENDMENT OR MODIFICATION IS TO APPLY, SUBJECT TO (I) ANY CONSENT
REQUIRED IN ACCORDANCE WITH SECTION 10.02 OF THE CREDIT AGREEMENT AND (II) THE
LIMITATIONS IN THE INTERCREDITOR AGREEMENT.


 


SECTION 11.         SECURITIES ACT, ETC. IN VIEW OF THE POSITION OF THE PLEDGORS
IN RELATION TO THE PLEDGED SECURITIES, OR BECAUSE OF OTHER CURRENT OR FUTURE
CIRCUMSTANCES, A QUESTION MAY ARISE UNDER THE SECURITIES ACT OF 1933, AS NOW OR
HEREAFTER IN EFFECT, OR ANY SIMILAR STATUTE HEREAFTER ENACTED ANALOGOUS IN
PURPOSE OR EFFECT (SUCH ACT AND ANY SUCH SIMILAR STATUTE AS FROM TIME TO TIME IN
EFFECT BEING CALLED THE “FEDERAL SECURITIES LAWS”) WITH RESPECT TO ANY
DISPOSITION OF THE PLEDGED SECURITIES PERMITTED HEREUNDER. EACH PLEDGOR
UNDERSTANDS THAT COMPLIANCE WITH THE FEDERAL SECURITIES LAWS MIGHT VERY STRICTLY
LIMIT THE COURSE OF CONDUCT OF THE COLLATERAL AGENT IF THE COLLATERAL AGENT WERE
TO ATTEMPT TO DISPOSE OF ALL OR ANY PART OF THE PLEDGED SECURITIES, AND MIGHT
ALSO LIMIT THE EXTENT TO WHICH OR THE MANNER IN WHICH ANY SUBSEQUENT TRANSFEREE
OF ANY PLEDGED SECURITIES COULD DISPOSE OF THE SAME. SIMILARLY, THERE MAY BE
OTHER LEGAL RESTRICTIONS OR LIMITATIONS AFFECTING THE COLLATERAL AGENT IN ANY
ATTEMPT TO DISPOSE OF ALL OR PART OF THE PLEDGED SECURITIES UNDER APPLICABLE
BLUE SKY OR OTHER STATE SECURITIES LAWS OR SIMILAR LAWS ANALOGOUS IN PURPOSE OR
EFFECT. EACH PLEDGOR RECOGNIZES THAT IN LIGHT OF SUCH RESTRICTIONS AND
LIMITATIONS THE COLLATERAL AGENT MAY, WITH RESPECT TO ANY SALE OF THE PLEDGED
SECURITIES, LIMIT THE PURCHASERS TO THOSE WHO WILL AGREE, AMONG OTHER THINGS, TO
ACQUIRE SUCH PLEDGED SECURITIES FOR THEIR OWN ACCOUNT, FOR INVESTMENT, AND NOT
WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF. EACH PLEDGOR ACKNOWLEDGES AND
AGREES THAT IN LIGHT OF SUCH RESTRICTIONS AND LIMITATIONS, THE COLLATERAL AGENT,
IN ITS DISCRETION, (A) MAY PROCEED TO MAKE SUCH A SALE WHETHER OR NOT A
REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED SECURITIES OR
PART THEREOF SHALL HAVE BEEN FILED UNDER THE FEDERAL SECURITIES LAWS AND (B) MAY
APPROACH AND NEGOTIATE WITH A SINGLE POTENTIAL PURCHASER TO EFFECT SUCH SALE.
EACH PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH SALE MIGHT RESULT IN PRICES
AND OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC
SALE WITHOUT SUCH RESTRICTIONS. IN THE EVENT OF ANY SUCH SALE, THE COLLATERAL
AGENT SHALL INCUR NO RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF
THE PLEDGED SECURITIES AT A PRICE THAT THE COLLATERAL AGENT, IN ITS DISCRETION,
MAY IN GOOD FAITH DEEM REASONABLE UNDER THE CIRCUMSTANCES, NOTWITHSTANDING THE
POSSIBILITY THAT A SUBSTANTIALLY HIGHER PRICE MIGHT HAVE BEEN REALIZED IF THE
SALE WERE DEFERRED UNTIL AFTER REGISTRATION AS AFORESAID OR IF MORE THAN A
SINGLE PURCHASER WERE APPROACHED. THE PROVISIONS OF THIS SECTION 11 WILL APPLY
NOTWITHSTANDING THE EXISTENCE OF A PUBLIC OR PRIVATE MARKET UPON WHICH THE
QUOTATIONS OR SALES PRICES MAY EXCEED SUBSTANTIALLY THE PRICE AT WHICH THE
COLLATERAL AGENT SELLS.


 


SECTION 12.         REGISTRATION, ETC. EACH PLEDGOR AGREES THAT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IF, IN ACCORDANCE
WITH, AND TO THE EXTENT

 

11

--------------------------------------------------------------------------------


 

consistent with, the terms of the Intercreditor Agreement, for any reason the
Collateral Agent desires to sell any of the Pledged Securities at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its best efforts to take or to cause the issuer of such
Pledged Securities to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Securities. Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling persons from and against all loss,
liability, expenses, costs of counsel (including, without limitation, reasonable
fees and expenses to the Collateral Agent of legal counsel), and claims
(including the costs of investigation) that they may incur insofar as such loss,
liability, expense or claim arises out of or is based upon any untrue statement
of a material fact contained in any prospectus (or any amendment or supplement
thereto) or in any notification or offering circular, or arises out of or is
based upon any omission to state a material fact required to be stated therein
or necessary to make the statements in any thereof not misleading, except
insofar as the same may have been caused by any untrue statement or omission
based upon information furnished to such Pledgor or the issuer of such Pledged
Securities by the Collateral Agent or any other Secured Party expressly for use
therein. Each Pledgor further agrees, upon such written request referred to
above, to use its best efforts to qualify, file or register, or cause the issuer
of such Pledged Securities to qualify, file or register, any of the Pledged
Securities under the Blue Sky or other securities laws of such states as may be
requested by the Collateral Agent and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations. The Pledgors will
bear all costs and expenses of carrying out their obligations under this
Section 12. Each Pledgor acknowledges that there is no adequate remedy at law
for failure by it to comply with the provisions of this Section 12 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this Section 12 may be specifically enforced.


 


SECTION 13.         SECURITY INTEREST ABSOLUTE. ALL RIGHTS OF THE COLLATERAL
AGENT HEREUNDER, THE GRANT OF A SECURITY INTEREST IN THE COLLATERAL AND ALL
OBLIGATIONS OF EACH PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF (A) ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT
AGREEMENT, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT WITH RESPECT TO ANY OF THE
OBLIGATIONS OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE
FOREGOING, (B) ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER
OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING TO ANY OF THE FOREGOING,
(C) ANY EXCHANGE, RELEASE OR NONPERFECTION OF ANY OTHER COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO OR DEPARTURE FROM ANY GUARANTY,
FOR ALL OR ANY OF THE OBLIGATIONS OR (D) ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY PLEDGOR IN
RESPECT OF THE OBLIGATIONS OR IN RESPECT OF THIS AGREEMENT (OTHER THAN THE
INDEFEASIBLE PAYMENT IN FULL OF ALL THE OBLIGATIONS).


 


SECTION 14.         TERMINATION OR RELEASE.


 


(A)           THIS AGREEMENT AND THE PLEDGE OF PLEDGED SECURITIES SHALL CONTINUE
IN EFFECT (NOTWITHSTANDING THE FACT THAT FROM TIME TO TIME THERE MAY BE NO
OBLIGATIONS OUTSTANDING) UNTIL (I) THE CREDIT AGREEMENT HAS TERMINATED PURSUANT
TO ITS EXPRESS TERMS AND (II) ALL OF THE

 

12

--------------------------------------------------------------------------------


 

Obligations (other than contingent obligations for which no claims has been
made) have been indefeasibly paid and performed in full (or with respect to any
outstanding Letters of Credit, a cash deposit has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Agents or the Lenders which would give rise to any Obligations are
outstanding. Upon payment in full in cash of the outstanding Obligations and the
expiration or termination of the Commitments, the security interest granted
hereby shall terminate and all right to the Collateral shall revert to the
Pledgors or any other Person entitled thereto. Upon such termination, the
Administrative Agent will authorize the filing of appropriate UCC termination
statements to terminate such security interests and shall, at the expense of the
Pledgors, execute and deliver to such Pledgor such documents as such Pledgor
shall reasonably request to evidence the termination of such security interests
or the release of such Collateral, as applicable.


 


(B)           A PLEDGOR SHALL AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS
HEREUNDER AND THE PLEDGE OF THE COLLATERAL OF SUCH PLEDGOR SHALL BE
AUTOMATICALLY RELEASED IN THE EVENT THAT ALL CAPITAL STOCK OF SUCH PLEDGOR SHALL
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF TO A PERSON THAT IS NOT AN
AFFILIATE OF THE PARENT BORROWER IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT; PROVIDED THAT THE REQUIRED LENDERS SHALL HAVE CONSENTED TO SUCH SALE,
TRANSFER OR OTHER DISPOSITION (TO THE EXTENT REQUIRED BY THE CREDIT AGREEMENT)
AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE.


 


(C)           UPON ANY SALE OR OTHER TRANSFER BY ANY PLEDGOR OF ANY COLLATERAL
THAT IS PERMITTED UNDER THE CREDIT AGREEMENT, PROVIDED THAT THE REQUIRED LENDERS
SHALL HAVE CONSENTED TO SUCH TRANSACTION (TO THE EXTENT REQUIRED BY THE CREDIT
AGREEMENT) AND THE TERMS OF SUCH CONSENT DID NOT PROVIDE OTHERWISE, OR UPON THE
EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST
GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 10.02 OF THE CREDIT
AGREEMENT, THE SECURITY INTEREST IN SUCH COLLATERAL SHALL BE AUTOMATICALLY
RELEASED.


 


(D)           IF ANY OF THE 2004 NOTES FIRST LIEN COLLATERAL (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) SHALL BECOME SUBJECT TO THE RELEASE PROVISIONS SET
FORTH IN SECTION 5.1(C) OF THE INTERCREDITOR AGREEMENT, SUCH COLLATERAL SHALL BE
AUTOMATICALLY RELEASED FROM THE SECURITY INTEREST TO THE EXTENT PROVIDED IN
SECTION 5.1(C) OF THE INTERCREDITOR AGREEMENT.


 


(E)           IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT TO
PARAGRAPH (A), (B), (C) OR (D) ABOVE, THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER TO THE PLEDGORS, AT THE PLEDGORS’ EXPENSE, ALL UCC TERMINATION
STATEMENTS AND SIMILAR DOCUMENTS WHICH THE PLEDGOR SHALL REASONABLY REQUEST TO
EVIDENCE SUCH TERMINATION OR RELEASE. ANY EXECUTION AND DELIVERY OF TERMINATION
STATEMENTS OR RELEASE DOCUMENTS PURSUANT TO THIS SECTION 14 SHALL BE WITHOUT
RECOURSE TO OR WARRANTY BY THE COLLATERAL AGENT.


 


SECTION 15.         NOTICES. ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE
IN WRITING AND GIVEN AS PROVIDED IN SECTION 10.01 OF THE CREDIT AGREEMENT. ALL
COMMUNICATIONS AND NOTICES HEREUNDER TO ANY SUBSIDIARY PLEDGOR SHALL BE GIVEN TO
IT AT THE ADDRESS FOR NOTICES SET FORTH ON SCHEDULE I.


 


SECTION 16.         FURTHER ASSURANCES. EACH PLEDGOR AGREES TO DO SUCH FURTHER
ACTS AND THINGS, AND TO EXECUTE AND DELIVER SUCH ADDITIONAL CONVEYANCES,
ASSIGNMENTS, AGREEMENTS AND

 

13

--------------------------------------------------------------------------------


 

instruments, as the Collateral Agent, in accordance with, and to the extent
consistent with, the terms of the Intercreditor Agreement, may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the Collateral Agent its rights and remedies
hereunder.


 


SECTION 17.         BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS. WHENEVER IN
THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE
DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS,
PROMISES AND AGREEMENTS BY OR ON BEHALF OF ANY PLEDGOR THAT ARE CONTAINED IN
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF ITS SUCCESSORS AND
ASSIGNS. THIS AGREEMENT SHALL BECOME EFFECTIVE AS TO ANY PLEDGOR WHEN A
COUNTERPART HEREOF EXECUTED ON BEHALF OF SUCH PLEDGOR SHALL HAVE BEEN DELIVERED
TO THE COLLATERAL AGENT AND A COUNTERPART HEREOF SHALL HAVE BEEN EXECUTED ON
BEHALF OF THE COLLATERAL AGENT, AND THEREAFTER SHALL BE BINDING UPON SUCH
PLEDGOR AND THE COLLATERAL AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
AND SHALL INURE TO THE BENEFIT OF SUCH PLEDGOR, THE COLLATERAL AGENT AND THE
OTHER SECURED PARTIES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
NO PLEDGOR SHALL HAVE THE RIGHT TO ASSIGN ITS RIGHTS HEREUNDER OR ANY INTEREST
HEREIN OR IN THE COLLATERAL (AND ANY SUCH ATTEMPTED ASSIGNMENT SHALL BE VOID),
EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
IF ALL OF THE CAPITAL STOCK OF A PLEDGOR IS SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF TO A PERSON THAT IS NOT AN AFFILIATE OF THE BORROWER PURSUANT TO A
TRANSACTION PERMITTED BY SECTION 6.06 OF THE CREDIT AGREEMENT, SUCH PLEDGOR
SHALL BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT FURTHER
ACTION. THIS AGREEMENT SHALL BE CONSTRUED AS A SEPARATE AGREEMENT WITH RESPECT
TO EACH PLEDGOR AND MAY BE AMENDED, MODIFIED, SUPPLEMENTED, WAIVED OR RELEASED
WITH RESPECT TO ANY PLEDGOR WITHOUT THE APPROVAL OF ANY OTHER PLEDGOR AND
WITHOUT AFFECTING THE OBLIGATIONS OF ANY OTHER PLEDGOR HEREUNDER.


 


SECTION 18.         SURVIVAL OF AGREEMENT; SEVERABILITY.


 


(A)           ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY
EACH PLEDGOR HEREIN AND IN THE CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR
DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE COLLATERAL AGENT
AND THE OTHER SECURED PARTIES AND SHALL SURVIVE THE MAKING BY THE LENDERS OF THE
LOANS AND THE ISSUANCE OF THE LETTERS OF CREDIT BY THE ISSUING BANK, REGARDLESS
OF ANY INVESTIGATION MADE BY THE SECURED PARTIES OR ON THEIR BEHALF, AND SHALL
CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED
INTEREST ON ANY LOAN OR ANY OTHER FEE OR AMOUNT PAYABLE UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR THE LC EXPOSURE DOES NOT
EQUAL ZERO AND AS LONG AS THE COMMITMENTS HAVE NOT BEEN TERMINATED.


 


(B)           IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD
THAT THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL
NOT IN AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION). THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.

 

14

--------------------------------------------------------------------------------


 


SECTION 19.       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 20.         COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH,
WHEN TAKEN TOGETHER, SHALL CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME
EFFECTIVE AS PROVIDED IN SECTION 17. DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE TRANSMISSION OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS AGREEMENT.


 


SECTION 21.         RULES OF INTERPRETATION. THE RULES OF INTERPRETATION
SPECIFIED IN SECTION 1.03 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO THIS
AGREEMENT. SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY,
ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 22.         JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 


(A)           EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT
OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY PLEDGOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(B)           EACH PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY
NEW YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(C)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 23.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION

 

15

--------------------------------------------------------------------------------


 


WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 24.         ADDITIONAL PLEDGORS. PURSUANT TO SECTION 5.12 OF THE CREDIT
AGREEMENT, EACH LOAN PARTY (OTHER THAN A FOREIGN SUBSIDIARY) THAT WAS NOT IN
EXISTENCE OR NOT A LOAN PARTY ON THE DATE OF THE CREDIT AGREEMENT IS REQUIRED TO
ENTER IN THIS AGREEMENT AS A SUBSIDIARY PLEDGOR UPON BECOMING A LOAN PARTY. UPON
EXECUTION AND DELIVERY BY THE COLLATERAL AGENT AND A SUBSIDIARY OF AN INSTRUMENT
IN THE FORM OF ANNEX 1, SUCH SUBSIDIARY SHALL BECOME A SUBSIDIARY PLEDGOR
HEREUNDER WITH THE SAME FORCE AND EFFECT AS IF ORIGINALLY NAMED AS A SUBSIDIARY
PLEDGOR HEREIN. THE EXECUTION AND DELIVERY OF SUCH INSTRUMENT SHALL NOT REQUIRE
THE CONSENT OF ANY PLEDGOR HEREUNDER.


 

The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Pledgor as a party
to this Agreement.

 


SECTION 25.         SUBJECT TO INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN.


 


SECTION 26.         NOVA SCOTIA UNLIMITED LIABILITY COMPANIES. NOTWITHSTANDING
ANYTHING ELSE CONTAINED IN THIS AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT
AMONG ALL OR SOME OF THE PARTIES HERETO, UNIPLAST HOLDINGS INC. IS THE SOLE
REGISTERED AND BENEFICIAL OWNER OF ALL COLLATERAL WHICH IS COMPRISED OF SHARES
OF THE CANADIAN SUBSIDIARY BORROWER OR ANY OTHER PERSON WHOSE SECURITIES ARE THE
SUBJECT HEREOF AND WHICH IS AN UNLIMITED LIABILITY COMPANY (A “ULC”) AND WILL
REMAIN SO UNTIL SUCH TIME AS SUCH SHARES ARE EFFECTIVELY TRANSFERRED INTO THE
NAME OF THE COLLATERAL AGENT, ANY OTHER SECURED PARTY OR ANY OTHER PERSON ON THE
BOOKS AND RECORDS OF SUCH ULC. ACCORDINGLY UNIPLAST HOLDINGS INC. SHALL BE
ENTITLED TO RECEIVE AND RETAIN FOR ITS OWN ACCOUNT ANY DIVIDEND ON OR OTHER
DISTRIBUTION, IF ANY, IN RESPECT OF SUCH COLLATERAL (EXCEPT INSOFAR AS UNIPLAST
HOLDINGS INC. HAS GRANTED A SECURITY INTEREST THEREIN) AND SHALL HAVE THE RIGHT
TO VOTE SUCH COLLATERAL AND TO CONTROL THE DIRECTION, MANAGEMENT AND POLICIES OF
THE CANADIAN SUBSIDIARY BORROWER TO THE SAME EXTENT AS UNIPLAST HOLDINGS INC.
WOULD IF SUCH COLLATERAL WERE NOT PLEDGED TO THE COLLATERAL AGENT (FOR ITS OWN
BENEFIT AND FOR THE BENEFIT OF THE SECURED PARTIES) PURSUANT HERETO. NOTHING IN
THIS AGREEMENT OR ANY OTHER DOCUMENT OR AGREEMENT AMONG ALL OR SOME OF THE
PARTIES HERETO IS INTENDED TO, AND NOTHING IN THIS AGREEMENT OR ANY OTHER
DOCUMENT OR AGREEMENT AMONG ALL OR SOME OF THE PARTIES HERETO SHALL, CONSTITUTE
THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY PERSON OTHER THAN UNIPLAST
HOLDINGS INC. A MEMBER OF A ULC FOR THE PURPOSES OF THE COMPANIES ACT (NOVA
SCOTIA) UNTIL SUCH TIME AS NOTICE IS GIVEN TO UNIPLAST HOLDINGS INC. AND FURTHER
STEPS ARE TAKEN THEREUNDER SO AS TO REGISTER THE COLLATERAL

 

16

--------------------------------------------------------------------------------


 

Agent , any Secured Party or any other Person as holder of shares of the ULC. To
the extent any provision hereof would have the effect of constituting the
Collateral Agent or any Secured Party as a member of any ULC prior to such time,
such provision shall be severed herefrom and ineffective with respect to
Collateral which are shares of a ULC without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Collateral which are not shares of a ULC.


 


SECTION 27.         REAFFIRMATION OF PLEDGOR OBLIGATIONS. THIS AGREEMENT
CONSTITUTES AN AMENDMENT AND RESTATEMENT OF THE PRIOR PLEDGE AGREEMENT. EACH OF
THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT THE OBLIGATIONS REPRESENT, AMONG
OTHER THINGS, THE AMENDMENT, RESTATEMENT, RENEWAL, EXTENSION, CONSOLIDATION AND
MODIFICATION OF THE OBLIGATIONS OF PLEDGORS UNDER THE PRIOR PLEDGE AGREEMENT.
EACH OF THE PARTIES HERETO FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT
SUPERCEDES AND REPLACES THE PRIOR PLEDGE AGREEMENT BUT DOES NOT EXTINGUISH THE
OBLIGATIONS THEREUNDER AND THAT BY ENTERING INTO AND PERFORMING ITS OBLIGATIONS
HEREUNDER, THIS TRANSACTION SHALL NOT CONSTITUTE A NOVATION. EACH OF THE PARTIES
HERETO FURTHER ACKNOWLEDGES AND AGREES THAT THE PLEDGE GRANTED TO THE PRIOR
ADMINISTRATIVE AGENT FOR THE BENEFIT OF ITSELF AND THE PARTIES ENTITLED TO
BENEFITS OF THE PRIOR PLEDGE AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH
LENDER, THE ISSUING BANK OR ANY AGENT PARTY TO THE PRIOR CREDIT AGREEMENT, AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS) SHALL REMAIN OUTSTANDING AND IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS HEREOF AND THE OTHER LOAN
DOCUMENTS AND SHALL CONTINUE TO SECURE THE OBLIGATIONS WITHOUT INTERRUPTION OR
IMPAIRMENT OF ANY KIND AND ALL SUCH SECURITY INTERESTS ARE HEREBY RATIFIED,
CONFIRMED AND CONTINUED.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PLEDGORS:

PLIANT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

PLIANT SOLUTIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

PLIANT CORPORATION INTERNATIONAL

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

PLIANT FILM PRODUCTS OF MEXICO,
INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

PLIANT PACKAGING OF CANADA, LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

AMENDED AND RESTATED DOMESTIC PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

UNIPLAST HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

UNIPLAST U.S., INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

COLLATERAL AGENT:

GENERAL ELECTRIC CAPITAL

CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to the

Amended and Restated Domestic Pledge Agreement

 

SUBSIDIARY PLEDGORS

 

Name

 

Address

Pliant Corporation

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Pliant Solutions Corporation

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Pliant Corporation International

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Pliant Film Products of Mexico, Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Pliant Packaging of Canada, LLC

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Uniplast Holdings, Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Uniplast U.S., Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

--------------------------------------------------------------------------------


 

Schedule II to the

Amended and Restated Domestic Pledge Agreement

 

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered Owner

 

Number
and
Class of
Shares

 

Percentage of
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

 

 

Intercompany Note

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to the

Amended and Restated Pledge Agreement

 

SUPPLEMENT NO.      dated as of       , 20   , to the AMENDED AND RESTATED
DOMESTIC PLEDGE AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, the “Domestic Pledge Agreement”) dated as of
November 21, 2005, among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(each a “Pledgor” and collectively, the “Pledgors”) and GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below)

 

A.            Reference is made to (a) the Amended and Restated Credit Agreement
dated as of November 21, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, the
subsidiaries of the Parent Borrower party thereto as domestic subsidiary
borrowers, Uniplast Industries Co., a Nova Scotia company, the lenders from time
to time party thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as
Domestic B Agent, General Electric Capital Corporation, as Domestic A Agent and
Administrative Agent for the Lenders, and the Collateral Agent and (b) the
Amended and Restated Guarantee Agreement dated as of November 21, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the certain of the Pledgors and the Administrative Agent.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

C.            The Pledgors have entered into the Amended and Restated Domestic
Pledge Agreement in order to induce the Lenders to make Loans and the Issuing
Bank to issue Letters of Credit. Pursuant to Section 5.12 of the Credit
Agreement, each Loan Party (other than a Foreign Subsidiary) that was not in
existence or not a Loan Party on the date of the Credit Agreement is required to
enter into the Amended and Restated Domestic Pledge Agreement as a Subsidiary
Pledgor upon becoming a Loan Party. Section 24 of the Domestic Pledge Agreement
provides that such Subsidiaries may become Subsidiary Pledgors under the
Domestic Pledge Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Pledgor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Pledgor under the Amended and Restated Domestic Pledge
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

SECTION 1. IN ACCORDANCE WITH SECTION 24 OF THE AMENDED AND RESTATED DOMESTIC
PLEDGE AGREEMENT, THE NEW PLEDGOR BY ITS SIGNATURE BELOW BECOMES A PLEDGOR UNDER
THE AMENDED AND RESTATED DOMESTIC PLEDGE AGREEMENT WITH THE SAME FORCE AND
EFFECT AS IF ORIGINALLY NAMED THEREIN AS A PLEDGOR AND THE NEW PLEDGOR HEREBY
AGREES (A) TO ALL THE TERMS AND

 

--------------------------------------------------------------------------------


 

provisions of the Amended and Restated Domestic Pledge Agreement applicable to
it as a Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Pledgor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, the New
Pledgor, as security for the payment and performance in full of the Obligations
(as defined in the Amended and Restated Domestic Pledge Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Pledgor’s right, title and interest in
and to the Collateral (as defined in the Amended and Restated Domestic Pledge
Agreement) of the New Pledgor. Each reference to a “Subsidiary Pledgor” or a
“Pledgor” in the Domestic Pledge Agreement shall be deemed to include the New
Pledgor. The Domestic Pledge Agreement is hereby incorporated herein by
reference.

 

SECTION 2. THE NEW PLEDGOR REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES THAT THIS SUPPLEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.

 

SECTION 3. THIS SUPPLEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT. THIS SUPPLEMENT SHALL BECOME EFFECTIVE WHEN THE COLLATERAL
AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS SUPPLEMENT THAT, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF THE NEW PLEDGOR AND THE COLLATERAL AGENT.
DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS SUPPLEMENT BY FACSIMILE
TRANSMISSION OR OTHER ELECTRONIC TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF
A MANUALLY SIGNED COUNTERPART OF THIS SUPPLEMENT.

 

SECTION 4. THE NEW PLEDGOR HEREBY REPRESENTS AND WARRANTS THAT SET FORTH ON
SCHEDULE I ATTACHED HERETO IS A TRUE AND CORRECT SCHEDULE OF ALL ITS PLEDGED
SECURITIES.

 

SECTION 5. EXCEPT AS EXPRESSLY SUPPLEMENTED HEREBY, THE AMENDED AND RESTATED
DOMESTIC PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. IN CASE ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
SUPPLEMENT SHOULD BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
NEITHER PARTY HERETO SHALL BE REQUIRED TO COMPLY WITH SUCH PROVISION FOR SO LONG
AS SUCH PROVISION IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, BUT THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN AND IN THE AMENDED AND RESTATED DOMESTIC PLEDGE AGREEMENT SHALL NOT IN
ANY WAY BE AFFECTED OR IMPAIRED. THE PARTIES HERETO SHALL ENDEAVOR IN GOOD-FAITH
NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH
VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT
OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.

 

SECTION 8. ALL COMMUNICATIONS AND NOTICES HEREUNDER SHALL BE IN WRITING AND
GIVEN AS PROVIDED IN SECTION 15 OF THE AMENDED AND RESTATED DOMESTIC PLEDGE
AGREEMENT. ALL

 

2

--------------------------------------------------------------------------------


 

communications and notices hereunder to the New Pledgor shall be given to it at
the address set forth under its signature hereto.

 

SECTION 9. THE NEW PLEDGOR AGREES TO REIMBURSE THE COLLATERAL AGENT FOR ITS
REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS SUPPLEMENT, INCLUDING
THE REASONABLE FEES, OTHER CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
COLLATERAL AGENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

Annex 1 to the

Amended and Restated Pledge Agreement

 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent  have duly executed
this Supplement to the Amended and Restated Domestic Pledge Agreement as of the
day and year first above written.

 

 

 

[Name of New Pledgor],

 

 

 

 

By

 

 

 

Name:

 

Title:

 

Address:

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Collateral Agent,

 

By

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I to

Supplement No   .

to the Amended and Restated Domestic Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares

 

Percentage
of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal
Amount

 

Date of
Note

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------